Case 1-19-45785-ess Doc1 Filed 09/24/19 Entered 09/24/19 15:09:35

Fill:in:this information to identify your case:

United States Bankruptcy Court for the:

|
District of |
Case number (if known): Chapter you are filing under:
Q) Chapter 7
(] Chapter 11
O Chapter 12
Chapter 13

  

 

Mm 203
Ql Check if this is an
amended filing

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42147

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

au identify Yourself

 

 

About Debtor 1:

 

 

identification to your meeting
with the trustee.

 

 

 

 

 

Suffix (Sr., Jr. Ih JE)

 

‘About: Debtor 2 (Spouse Only in’a Joint Case):
4. Your full name

Write the name that is on your
government-issued picture Oscar .
identification (for example, First name First name
your driver's license or
passport). Middle name Middle name
Bring your picture Nunez

Last name Last name

Suffix (Sr., Jr., Tl, HH)

 

2. All other names you
have used in the last 8

 

 

 

 

 

 

 

 

 

 

 

 

 

Identification number
(ITIN)

 

First name First name
years
Include your married or Middie name Middle name
maiden names.

Last name Last name

First name First name

Middle name Middle name

Last name Last name

Lon ,
CO _——
3. Only the last 4 digits of 9 9 B 6 1S (
your Social Security WK XX se XK HK
number or federal OR OR
Individual Taxpayer
pay 9x - xx = 9xx — xx -

 

Official Form 101

Voluntary Petition for Individuats Filing for Bankruptcy page 1

 
Case 1-19-45785-ess Doci1 Filed 09/24/19

Debtor 1 Oscar

Nunez

First Name Middle Name

Last Name

Case number (if known),

Entered 09/24/19 15:09:35

 

4. Any business names
and Employer
identification Numbers
(EIN) you have used in
the last 8 years

include trade names and
doing business as names

About Debtor 1:

1 | have not used any business names or EINs.

About Debtor:2 (Spouse Only ina Joint Case):

LJ I have not used any business names or EINs.

 

Business name

 

Business name

 

 

Business name

Business name

 

 

 

 

 

 

 

 

 

 

EN EN
EIN” | nN OO
5. Where you live if Debtor 2 lives at a different address:
9402 89th Ave
Number Street Number Street
Woodhaven NY 11421
City State ZIP Code City State ZIP Code
Queens
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

a Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

(J Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(.] | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 
Debior 1

Case 1-19-45785-ess Doc1 Filed 09/24/19 Entered 09/24/19 15:09:35

Oscar

First Name

Nunez

Middle Name

Case number (if known)
Last Name

part 2: | Tell the Court About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

C] Chapter 7

() Chapter 11
C) Chapter 12
@ Chapter 13

 

How you will pay the fee

4 | will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

C] I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in installments (Official Form 103A).

LJ t request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

Official Form 101

9. Have you filed for DINo
bankruptcy within the
last 8 years? C} Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
40. Are any bankruptcy W No
cases pending or being
filed by a spouse who is Cl Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, orbya business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known.
MM/DD/YYYY
11. Do you rent your WNo. Gotoline 12.
residence? C1] Yes. Has your landlord obtained an eviction judgment against you?

(} No. Go to line 12.

(J Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 1-19-45785-ess Doc1 Filed 09/24/19 Entered 09/24/19 15:09:35

Debtor 1 Osca r N unez Case number (if known).

First Name Middle Name Last Name

 

a Report About Any Businesses You Own as a Sole Proprietor

 

12, Are you asole proprietor (No. Go to Part 4.
of any full- or part-time
business? (J Yes. Name and location of business

 

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
rice P P Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it

 

 

 

to this petition. City State ZIP Code
Check the appropriate box to describe your business:
(J Health Care Business (as defined in 11 U.S.C. § 101(27A))
C] Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(2 Stockbroker (as defined in 11 U.S.C. § 101(53A))
C2 Commodity Broker (as defined in 11 U.S.C. § 101(6))
LJ None of the above
43. Are you filing under If you are filing under Chapter 11, the court must know whether you are a smail business debtor so that it
: Chapter 11 of the can set appropriate deadlines. if you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?
e . {J No. |. am not filing under Chapter 11.
For a definition of small
business debtor, see CQ No. | am filing under Chapter 11, but !am NOT a small business debtor according to the definition in
14 U.S.C. § 101(51D). the Bankruptcy Code.

(J Yes. { am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

 

| Part a | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do youownorhaveany (QZ)No
roperty that poses or is
eileged to pose athreat 1 Yes. Whatis the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
 

Case 1-19-45785-ess Doc1 Filed 09/24/19 Entered 09/24/19 15:09:35

Debtor 4 Oscar. Nunez

First Name Middle Name

Last Name

Case number (if known)

| Part 5: | Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

CJ | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(C] | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

1 certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) | am not required to receive a briefing about
credit counseling because of:

LJ Incapacity. | have a mental illness or a mental
deficiency that makes.me
incapable of realizing or making
rational decisions about finances.

(J Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after I
reasonably tried to do so.

() Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only ina Joint Case):

You must check one:

C1] | received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CJ | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but 1 do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CI | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ | am not required to receive a briefing about
credit counseling because of:

C] incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CQ Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C] Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptey page 5
 

Case 1-19-45785-ess Doc1 Filed 09/24/19 Entered 09/24/19 15:09:35

Oscar

First Name

Debtor 4

Nunez

Middle Name

Case number (if known)
Last Name

Co Answer These Questions for Reporting Purposes

46. What kind of debts do
you have?

46a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

L3 No. Go to line 16b.
Q Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

UJ No. Go to line 16c.
CJ Yes. Go to line 17.

46c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

{2 No. | am not filing under Chapter 7. Go to fine 18.

(J Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and OQ) No
administrative expenses
are paid that funds will be UL] Yes
available for distribution
to unsecured creditors?
1s. How many creditorsdo 1-49 C2} 4,000-5,000 C) 25,001-50,000
you estimate that you Q 50-99 (J 5,001-10,000 2) 50,001-100,000
owe? LJ 100-199 CI 10,001-25,000 C More than 100,000
C3 200-999
49. How much do you LJ $0-$50,000 (} $1,000,001-$10 million (2) $500,000,001-$1 billion

estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

wuss Sign Below

CI $50,001-$100,000
(I $100,001-$500,000
 $500,001-$1 million

() $0-$50,000

C) $50,001-$100,000
(2 $100,001-$500,000
W@ $500,001-$1 million

C2 $10,000,001-$50 million
Cl $50,000,001-$100 million
C2 $100,000,001-$500 million

(J $1,000,001-$10 million

(I $10,000,001-$50 million
(2 $50,000,001-$100 million
CJ $100,000,001-$500 million

{2 $1,000,000,001-$10 billion
LI $10,000,000,001-$50 billion
(J More than $50 billion

{J $500,000,001-$1 billion

(J $1,000,000,001-$10 billion
CJ $10,000,000,001-$50 billion
QQ More than $50 billion

 

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

For you correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. ! understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

if no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C-$§ 152, 1341, 1519, and 3571.

   
  

 

Signature of Debtor 2

Executed on

Executed on ee
MM / DD /YYYY

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 1-19-45785-ess Doc1 Filed 09/24/19 Entered 09/24/19 15:09:35

Debtor 1 Oscar Nunez Case number (known)

First Name Middle Name Last Name

 

 

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not

For your attorney, if you are
represented by one

 

 

 

 

 

 

 

 

need to file this page.
x Date
Signature of Attorney for Debtor MM / DD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
 

Case 1-19-45785-ess Doc1 Filed 09/24/19 Entered 09/24/19 15:09:35

 

 

 

Debtor 4 Oscar Nunez Case number (if known),

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list.all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

() No

W Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

CJ No

VW Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
i No

(2 Yes. Name of Person
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

Cofgna Gnature of ws 1, Signature of Debtor 2
Date o ¢ f / 7 Date
M/DD /YYYY MM/ DD /YYYY

  
   

 

 

 

 

Contact phone Contact phone
Cell phone Cell phone
Email address Email address

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
 

Case 1-19-45785-ess Doc1 Filed 09/24/19 Entered 09/24/19 15:09:35

UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF NEW YORK
www.nyeb.uscourts.gov

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): A 50W Wel HEC }’ CASE NO.:

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure concerning

Related Cases, to the petitioner’s best knowledge, information and belief:

[NOTE: Cases shall be deemed “Related Cases” for purposes E.D.N.Y LBR 1073-1 and E.D.N.Y LBR 1073-2 if the earlier case was pending at
any time within eight years before the filing of the new petition, and the debtors in such cases (i) are the same; (ii) are spouses or ex-spouses; (iii)
are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a partnership and one more of its general
partners; (vi) are partnerships which share one or more common general partners; or (vii) have, or within 180 days of the commencement of either
of the Related Cases had, an interest in property that was or is included in the property of another estate under 11 U.S.C. § 541(a).]

Ch

NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.
THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

CASE NO.: JUDGE: DISTRICT/DIVISION:

CASE PENDING: (YES/NO): [/f closed] Date of Closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B ~ PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 

SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN
SCHEDULE “A/B” OF RELATED CASES:

 

CASE NO.: JUDGE: DISTRICT/DIVISION:

 

CASE PENDING: (YES/NO): [Jf closed] Date of Closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

RELATED CASES:

 

SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

RELATED CASES:

 
 

Case 1-19-45785-ess Doc1 Filed 09/24/19 Entered 09/24/19 15:09:35

 

 

[OVER]
DISCLOSURE OF RELATED CASES (cont’d)
CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE PENDING: (YES/NO): sf closed] Date of Closing:

 

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.

 

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B.- INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B ~ PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 

SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN
SCHEDULE “A/B” OF RELATED CASES:

 

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER’S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N):

CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case pending or pending at any time, except as
indicated elsewhere on this form.

 

Signature of Debtor’s Attorney

 

ae SLE AU

Mailing Address of Debtor/Petitioner

 
 
   

City, State, Zip C Code
OT MACEDO AOL-Cow
Email Address

ALL 440-9299

Area Code and Telephone Number

Failure to fully and truthfully provide all information required by the E.D.N.Y LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or
the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.
 

Case 1-19-45785-ess Doc1 Filed 09/24/19 Entered 09/24/19 15:09:35

Wells Fargo
P.O. Box 10335
Des Moines, IA 50306-0335
